ON APPLICATION FOR REHEARING.
MOUTON, J.
Urged by a very earnest application for a rehearing in the above matter, we have again considered all the evidence of the physicians and experts who testified in the case. The question involved is one of fact and the solution of it, is more properly within the domain of the medical profession. We believed when we first decided the case, that we had reached a conclusion which is supported by a preponderance of the evidence. A reconsideration of that testimony has not changed our belief in that respect.
The application for rehearing is refused.